   Case 3:20-cv-00612-B-BK Document 9 Filed 05/05/20                         Page 1 of 2 PageID 66



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

EDWIN KENNER LYON,                                    §
              Petitioner,                             §
                                                      §
v.                                                    §    CIVIL NO. 3:20-CV-612-B-BK
LORIE DAVIS, Director                                 §
TDCJ-CID,                                             §
          Respondent.                                 §


    ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in this

case. No objections were filed. The District Court reviewed the proposed Findings, Conclusions and

Recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.

IT IS THEREFORE ORDERED that the successive petition for writ of habeas corpus is

TRANSFERRED to the United States Court of Appeals for the Fifth Circuit. See 28 U.S.C. §

2244(b)(3); 28 U.S.C. § 1631.1

        The Clerk of the Court is directed to close this case.

        SO ORDERED this 5th day of May, 2020.



                                               _________________________________
                                                     JANE J. BOYLE
                                          UNITED STATES DISTRICT JUDGE



        1
          An order transferring a successive application to the court of appeals is not a final order
requiring a certificate of appealability. See United States v. Fulton, 780 F.3d 683, 688 (5th Cir. 2015);
Brewer v. Stephens, 605 Fed. Appx. 417 (5th Cir. 2015) (per curiam).
Case 3:20-cv-00612-B-BK Document 9 Filed 05/05/20   Page 2 of 2 PageID 67
